CLARK, J., did not sit on the hearing of this case.
For the encouragement of agriculture the Legislature has provided that one who advances money or supplies to any person who is engaged in, or about to engage in, the cultivation of the soil shall, if the agreement be in writing and registered, be entitled to a lien on the crops made during the year in which such advances are made. It is also provided that this lien shall be preferred "to all other liens existing or otherwise, to the extent of such advances." The Code, sec. 1799. It is further provided by section 1754 that a landlord shall have a lien on the crops of his tenant until the rents are paid and until all the stipulations contained in the lease or agreement (144) shall be performed, and until the landlord shall be paid for all advances made and expenses incurred in making and saving said crops. The act provides that such lien shall be preferred to all other liens.
The seeming conflict as to priority is avoided by section 1800 of The Code in which it is declared that the lien for advances "shall not affect the rights of landlords to their proper share of rents" (Wooten v. Hill,98 N.C. 48) and "all advancements made and expenses incurred in making and saving said crops" (Brown v. Brown, 109 N.C. 124), but it is plain, both from the language as well as the spirit of the law, that the lien applies only for rents due and advances made for and during the year in which the crops are cultivated. It was not intended to confer a lien upon the landlord for any antecedent debt which the lessee might stipulate to pay and give it a preference over the agricultural lienee, whose money and supplies materially assisted in the production of the crops. This view is assumed to be correct in Thigpen v. Maget, 107 N.C. 39, and is undoubtedly in harmony with the policy of the law in securing the landlord his rent, and at the same time enabling the tenant to obtain advances from third parties.
In this case it is manifest from the testimony of the defendant that he leased the land to Johnson for the year 1891 for the sum of ninety dollars and that the additional sixty dollars was the balance due him for the preceding year. He should only have been allowed ninety dollars *Page 90 
and twelve dollars advances, and after discharging these amounts the proceeds should have been applied to the payment of the plaintiff's advances and the expense of saving and gathering the crops. There must be a
New trial.
Cited: Flemming v. Davenport, 116 N.C. 156.
(145)